LANZINGER, J.
 {¶ 16} While I agree with the majority in remanding this case for a further consideration of restitution, I find that a further explanatio n of the interplay between R.C. 2929.19(B)(6) and R.C. 2929.18(A) is needed. The majority states that a judgment entry ordering appellant to pay "any restitution, all prosecution costs, and any fees permitted to R.C. 2929.18(A)(4)" is insufficient to support an order requiring reimbursement of the costs of sanctions under R.C. 2929.18(A)(4). That is because pursuant to R.C. 2929.19(B)(6),1 a trial court has a mandatory duty to consider the offender's present and future ability to pay before imposing financial sanctions under R.C. 2929.18. The question becomes, how does the trial court show on the record that it "considered" the matter?
 {¶ 17} W hile it may do so under R.C. 2929.18(E)2 the trial judge is not required to conduct a separate hearing. R.C. 2929.181, which would have required courts to hold a hearing in order to determine an offender's ability to pay a fine, was initially enacted by S.B. 2 but repealed by Am.Sub.S.B. 269 before its effective date. The court is not required to making findings on the record or in its judgment entry; however, the record itself must show that the issue of ability to pay was addressed. For example, the judge's questions to defendant about finances or employment during sentencing, or the PSI, or correspondence referred to in the record may suffice. The record must simply show that ability to pay was considered.
 {¶ 18} H ere, since the record was totally silent on the matter, I concur in the judgment.
1 R.C. 2929.19(B)(6) states: "Before imposing a financial sanction under section 2929.18 of the Revised Code or a fine under section 2929.25
of the Revised Code, the court shall consider the offender's present and future ability to pay the amount of sanction or fine."
2 R.C. 2929.18(E) provides that "a court that imposes a financial sanction upon an offender may hold a hearing if necessary to determine whether the offender is able to pay the sanction or is likely in the future to be able to pay it.